DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2020 has been entered.

Response to Arguments
Applicant’s arguments filed on 8/17/2020 with respect to claim 1, 15, 30 on pages 10-12 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 11-12, 15, 20-23, 25-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 2017/0257884 A1; citations from 62/301823) hereinafter Rahman, in view of Motorola (Low-Overhead Feedback of .
	Regarding claim 1, Rahman teaches a method of wireless communication (Fig. 15 showing eNB and UE), comprising: measuring a non-precoded channel state information (CSI) reference signal (CSI-RS) received from a base station (measuring non-beamformed (NB) channel state information (CSI) reference signal (RS) CSI-RS received from BS; page 25 bullet 1 and Fig. 15); measuring a beamformed CSI-RS received from the base station (measuring beamformed (BF) CSI-RS received from BS; page 25 bullet 1 and Fig. 15); generating a CSI report based on measurement of the beamformed CSI-RS (generate CSI report of BF CSI-RS; page 25 bullet 3); and transmitting the CSI report to the base station (report CSI to BS; page 25 bullet 3 and Fig. 15).
	Rahman does not explicitly disclose obtaining a set of orthogonal basis vectors; determining a spatial covariance of the non-precoded CSI-RS; compressing the spatial covariance into a spatial covariance estimate using the set of orthogonal basis vectors; transmitting the spatial covariance estimate and a beam index of each of the vectors in the set of orthogonal basis vectors to the base station.
	However, in the same field of endeavor, Motorola’844 teaches obtaining a set of orthogonal basis vectors (spatial covariance matrix entries feedback; pages 2-3 section 3.2, Kronecker approximation of spatial covariance using cross-polarized (XPOL) antenna array configuration (figure showing 8Tx cross polarized array); page 3 ; determining a spatial covariance of the non-precoded CSI-RS (spatial correlation computed by UE based on CSI-RS; page 1 section 2); compressing the spatial covariance into a spatial covariance estimate using the set of orthogonal basis vectors (Kronecker approximations of spatial covariance of cross-polarized (XPOL) array, and figure showing 8Tx cross-polarized array being orthogonal; page 3 section 4 para. 1-2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Motorola’844 to the system of Rahman where Rahman's CSI feedback for millimeter wave (page 23 para. 02) along with Motorola’844's CSI feedback compression (page 1 section 1 para. 03 - section 2 para. 01) improves the modified system by reducing CSI feedback overhead.
	Motorola’844 does not explicitly disclose transmitting the spatial covariance estimate to the base station and a beam index of each of the vectors in the set of orthogonal basis vectors to the base station.
	However, in the same field of endeavor, Lee teaches transmitting the spatial covariance estimate to the base station (CSI feedback/reporting from UE to BS; para. 100, Kronecker product used for CSI reporting; para. 203) and transmitting a beam index of each of the vectors in the set of orthogonal basis vectors to the base station (UE reports to base station multiple precoder matrix indexes (PMIs); para. 70 and 218 where PMI is beam index, PMI calculated based on codebook; para. 101, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Lee to the modified system of Rahman and Motorola’844, where Rahman and Motorola’844's modified system along with Lee’s reduced complexity for CSI feedback calculation (para. 145) improves the modified system by reducing computation resources needed for CSI feedback.
	Regarding claim 6, Rahman does not explicitly disclose performing an element-wise quantization of the spatial covariance estimate prior to the transmitting.
	However, in the same field of endeavor, Motorola’844 teaches performing an element-wise quantization of the spatial covariance estimate prior to the transmitting (spatial covariance estimate; page 1 section 2, feedback of spatial covariance; page 2 section 3, element-wise quantization and resulting feedback; page 3 para. 02-03).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Motorola’844 to the system of Rahman where Rahman's CSI feedback for millimeter wave (page 23 para. 02) along with Motorola’844's CSI feedback compression (page 1 section 1 para. 03 - section 2 para. 01) improves the modified system by reducing CSI feedback overhead.
Regarding claim 7, Rahman does not explicitly disclose the element-wise quantization includes: a first multibit uniform quantization for real entries of the spatial covariance estimate; a second multibit uniform quantization for phase in [0, 2π] for complex entries of the spatial covariance estimate; and a third multibit bit uniform quantization of an amplitude.
	However, in the same field of endeavor, Motorola’844 teaches the element-wise quantization includes: a first multibit uniform quantization for real entries of the spatial covariance estimate (real entries using multibit bit uniform quantization; page 3 bullet 4); a second multibit uniform quantization for phase in [0, 2π] for complex entries of the spatial covariance estimate (complex entries using multibit bit uniform quantization for phase in [0, 2π]; page 3 bullet 5); and a third multibit bit uniform quantization of an amplitude (multibit uniform quantization of amplitude; page 3 bullet 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Motorola’844 to the system of Rahman where Rahman's CSI feedback for millimeter wave (page 23 para. 02) along with Motorola’844's CSI feedback compression (page 1 section 1 para. 03 - section 2 para. 01) improves the modified system by reducing CSI feedback overhead.
	Regarding claim 8, Rahman does not explicitly disclose the first, second, and third multibit uniform quantizations are 4-bit uniform quantizations.
	However, in the same field of endeavor, Motorola’844 teaches the first, second, and third multibit uniform quantizations are 4-bit uniform quantizations 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Motorola’844 to the system of Rahman, where Rahman's CSI feedback for millimeter wave (page 23 para. 02) along with Motorola’844's CSI feedback compression (page 1 section 1 para. 03 - section 2 para. 01) improves the modified system by reducing CSI feedback overhead.
	Regarding claim 9, the combination of Rahman and Motorola’844 does not explicitly disclose the transmitting the spatial covariance estimate and the beam index of each of the vectors in the set of orthogonal basis vectors occurs according to a defined period and includes: transmitting a first report including a rank corresponding to a number of vectors in the set of orthogonal basis vectors, wherein the first report is transmitted according to a first period configured by higher layer signaling; and transmitting a second report including the set of orthogonal basis vectors and the beam index of each of the vectors in the set of orthogonal basis vectors, wherein the second report is transmitted according to a second period based in part on the first report.
	However, in the same field of endeavor, Lee teaches the transmitting the spatial covariance estimate (Kronecker product; para. 203) and the beam index of each of the vectors in the set of orthogonal basis vectors (PMI; para. 188) occurs according to a defined period (UE reporting PMI periodically that is predefined /  and includes: transmitting a first report including a rank corresponding to a number of vectors in the set of orthogonal basis vectors (vector used for rank; para. 97, reporting CSI feedback includes rank; para. 194), wherein the first report is transmitted according to a first period configured by higher layer signaling (UE reporting periodically that is predefined / configured by higher layer signaling; para. 202); and transmitting a second report including the set of orthogonal basis vectors (Kronecker product; para. 203) and the beam index of each of the vectors in the set of orthogonal basis vectors (PMI; para. 188), wherein the second report is transmitted according to a second period based in part on the first report (PMI reported a number of subframes after component precoder indicator (CPI); para. 201, CSI report includes CPI; para. 194).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Lee to the modified system of Rahman and Motorola’844, where Rahman and Motorola’844's modified system along with Lee’s reduced complexity for CSI feedback calculation (para. 145) improves the modified system by reducing computation resources needed for CSI feedback.
	Regarding claim 11, the combination of Rahman and Motorola’844 does not explicitly disclose receiving a trigger signal for reporting the spatial covariance estimate to the base station, wherein the transmitting the spatial covariance estimate and the beam index of each of the vectors in the set of orthogonal basis vectors is based on the trigger signal and includes: separately transmitting a number of vectors in the set of orthogonal basis vectors, the beam index of each of the vectors in the set of orthogonal basis vectors, and an element-wise quantization of one or more matrix coefficients of the spatial covariance estimate.
	However, in the same field of endeavor, Lee teaches receiving a trigger signal for reporting the spatial covariance estimate to the base station (UE receives CSI reporting trigger; para. 100 and 202), wherein the transmitting the spatial covariance estimate and the beam index of each of the vectors in the set of orthogonal basis vectors is based on the trigger signal (UE reporting PMI; para. 202, CSI report including Kronecker product; para. 203) and includes: separately transmitting a number of vectors in the set of orthogonal basis vectors (CSI for different precoder reported in different subframe; para. 204, precoder includes Kronecker product; para. 203), the beam index of each of the vectors in the set of orthogonal basis vectors (PMIs sent separately; para. 06), and an element-wise quantization of one or more matrix coefficients of the spatial covariance estimate (CSI reporting with component codebook, component codebook includes horizontal component codebook and vertical component codebook; para. 195, Kronecker based component codebook includes horizontal codebook a matrix for horizontal elements and vertical codebook a matrix for vertical elements; para. 137, quantized CSI reporting; para. 216).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Lee to the modified system of Rahman and Motorola’844, where Rahman and Motorola’844's modified system along with Lee’s reduced complexity for CSI feedback calculation (para. 145) improves the modified system by reducing computation resources needed for CSI feedback.
	Regarding claim 12, the combination of Rahman and Motorola’844 does not explicitly disclose receiving a trigger signal for reporting the spatial covariance estimate to the base station, wherein the transmitting the spatial covariance estimate and the beam index of each of the vectors in the set of orthogonal basis vectors is based on the trigger signal and includes: jointly transmitting, in a same subframe, a number of vectors in the set of orthogonal basis vectors, the beam index of each of the vectors in the set of orthogonal basis vectors, and an element-wise quantization of one or more matrix coefficients of the spatial covariance estimate.
	However, in the same field of endeavor, Lee teaches receiving a trigger signal for reporting the spatial covariance estimate to the base station (UE receives CSI reporting trigger; para. 100 and 202), wherein the transmitting the spatial covariance estimate and the beam index of each of the vectors in the set of orthogonal basis vectors is based on the trigger signal (UE reporting PMI; para. 202, CSI report including Kronecker product; para. 203) and includes: jointly transmitting, in a same subframe, a number of vectors in the set of orthogonal basis vectors (component precoder indicator (CPI) reported in combination with PMI, at the same time; para. 197 and 199, precoder includes Kronecker product; para. 203), the beam index of each of the vectors in the set of orthogonal basis vectors (PMI used in combination with CPI; para. 197) and an element-wise quantization of one or more matrix coefficients of the spatial covariance estimate (CSI reporting with component 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Lee to the modified system of Rahman and Motorola’844, where Rahman and Motorola’844's modified system along with Lee’s reduced complexity for CSI feedback calculation (para. 145) improves the modified system by reducing computation resources needed for CSI feedback.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1, including means for (Rahman: UE; page 14 bullet 1 requiring hardware and/or software).
	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 6.
	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 7.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 8.
	Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 11.
	Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 12.

	Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 1, including at least one process; and a memory coupled to the at least one processor (Rahman: UE; page 14 bullet 1 requiring hardware and/or software [processor]).

Claims 2, 13, 16, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Motorola’844, in view of Lee, and further in view of Onggosanusi et al. (US 2016/0156397 A1) hereinafter Onggosanusi.
	Regarding claim 2, the combination of Rahman, Motorola’844, and Lee does not explicitly disclose wherein the obtaining the set of orthogonal basis vectors includes: receiving the set of orthogonal basis vectors from the base station, wherein the set of orthogonal basis vectors is based on an estimate of an uplink received signal.
	However, in the same field of endeavor, Onggosanusi teaches wherein the obtaining the set of orthogonal basis vectors includes: receiving the set of orthogonal basis vectors from the base station (UE receives basis vectors from eNB; para. 118), wherein the set of orthogonal basis vectors is based on an estimate of an uplink received signal (selection of basis vectors based on measurement/estimate of uplink (UL) signal; para. 239 and 241).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Onggosanusi to the modified system of Rahman, Motorola’844, and Lee, where Rahman, Motorola’844, and Lee’s modified system along with Onggosanusi's efficient management of CSI-RS (para. 112) improves the system by reducing CSI-RS resources for CSI feedback.
	Regarding claim 13, the combination of Rahman, Motorola’844, and Lee does not explicitly disclose the beamformed CSI-RS is precoded at the base station based on a set of DFT vectors in the set of orthogonal basis vectors.
	However, in the same field of endeavor, Onggosanusi teaches the beamformed CSI-RS is precoded at the base station based on a set of DFT vectors in the set of orthogonal basis vectors (precoded CSI-RS performed at BS based on basis vectors and DFT-based Kronecker codebook; para. 239 and Fig. 9 blocks 910 and 915).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Onggosanusi to the modified system of Rahman, Motorola’844, and Lee, where Rahman, Motorola’844, and Lee’s modified system along with Onggosanusi's efficient management of CSI-RS (para. 112) improves the system by reducing CSI-RS resources for CSI feedback.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 13.

	Regarding claim 31, the combination of Rahman, Motorola’844, and Lee does not explicitly disclose the beamformed CSI-RS is precoded at the base station based on one or more eigenvectors of the spatial covariance estimate.
	However, in the same field of endeavor, Onggosanusi teaches the beamformed CSI-RS is precoded at the base station based on one or more eigenvectors of the spatial covariance estimate (precoded CSI-RS performed at BS; para. 239, precoder representation being matrix corresponding to eigenvector(s); para. 122).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Onggosanusi to the modified system of Rahman, Motorola’844, and Lee, where Rahman, Motorola’844, and Lee’s modified system along with Onggosanusi's efficient management of CSI-RS (para. 112) improves the system by reducing CSI-RS resources for CSI feedback.

Claim 3-4, 17-18, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Motorola’844 in view of Lee, and further in view of Nam et al. (US 2016/0269084 A1, cited portions are from provisional application number 62/286151) hereinafter Nam.
	Regarding claim 3, the combination of Rahman, Motorola’844, and Lee does not explicitly disclose wherein the obtaining the set of orthogonal basis vectors includes: calculating a first set of discrete Fourier transform (DFT) vectors based on measurement of the non-precoded CSI-RS; identifying a dominant DFT vector having a value that is largest of the first set of DFT vectors; determining a second set of DFT vectors orthogonal to the dominant DFT vector; and generating the set of orthogonal basis vectors by removing a plurality of DFT vectors from the second set of DFT vectors with values below a threshold.
	However, in the same field of endeavor, Nam teaches wherein the obtaining the set of orthogonal basis vectors (UE configured with hybrid CSI process including non-precoded CSI-RS resource and beamformed CSI-RS resource; page 25 section Hybrid CSI process, using XPOL antenna configuration of Fig. 3; page 4 para. 02 indicating obtaining orthogonal basis vectors) includes: calculating a first set of discrete Fourier transform (DFT) vectors based on measurement of the non-precoded CSI-RS (non-precoded CSI-RS for DFT vectors; page 26 para. 4-6); identifying a dominant DFT vector having a value that is largest of the first set of DFT vectors (best representation of channel direction; page 9 last paragraph - page 10 first paragraph, UE estimates channel direction and feeds back to base station; page 10 last paragraph, vector represents horizontal beam; page 6 bullets 1-2); determining a second set of DFT vectors orthogonal to the dominant DFT vector (best representation of channel direction; page 9 last paragraph - page 10 first paragraph, UE estimates channel direction and feeds back to base station; page 10 last paragraph, vector represents vertical beam; page 6 bullets 1-2); and generating the set of orthogonal basis vectors by removing a plurality of DFT vectors from the second set of DFT vectors with values below a threshold (best representation of channel 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Nam to the modified system of Rahman, Motorola’844, and Lee, where Rahman, Motorola’844, and Lee's modified system along with Nam’s reduced complexity for CSI feedback calculation (para. 145) improves the modified system by reducing computation resources needed for CSI feedback.
	Regarding claim 4, the combination of Rahman, Motorola’844, and Lee does not explicitly disclose transmitting an index of the dominant DFT vector to the base station.
	However, in the same field of endeavor, Nam teaches transmitting an index of the dominant DFT vector to the base station (best channel direction representation includes indices; page 9 last paragraph - page 10 first paragraph, UE estimates channel direction and feeds back to base station; page 10 last paragraph).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Nam to the modified system of Rahman, Motorola’844, and Lee, where Rahman, Motorola’844, and Lee's modified system along with Nam’s reduced complexity for CSI feedback calculation (para. 145) improves the modified system by reducing computation resources needed for CSI feedback.

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.

	Regarding claim 32, the combination of Rahman, Motorola’844, and Lee does not explicitly disclose each of the vectors in the set of orthogonal basis vectors is orthogonal to at least one discrete Fourier transform (DFT) vector corresponding to the non-precoded CSI-RS.
	However, in the same field of endeavor, Nam teaches each of the vectors in the set of orthogonal basis vectors is orthogonal to at least one discrete Fourier transform (DFT) vector corresponding to the non-precoded CSI-RS (DFT vectors corresponding to non-precoded CSI-RS; page 26 para. 05-07, non-precoded CSI-RS comprises antenna ports; page 22 para. 05, antenna ports comprise orthogonal antenna elements; page 2 para. 01 - page 3 Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Nam to the modified system of Rahman, Motorola’844, and Lee, where Rahman, Motorola’844, and Lee's modified system along with Nam’s reduced complexity for CSI feedback calculation (para. 145) improves the modified system by reducing computation resources needed for CSI feedback.

Claims 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Motorola’844, in view of Lee, and further in view of Yu et al. (US 2013/0172002 A1) hereinafter Yu.
	Regarding claim 10, the combination of Rahman, Motorola’844, and Lee does not explicitly disclose the beam index of each of the vectors in the spatial covariance estimate are reported cyclically from the beam index for a first vector in the spatial covariance estimate having a highest value to a last vector in the spatial covariance estimate having a lowest value.
	However, in the same field of endeavor, Yu teaches the beam index of each of the vectors in the spatial covariance estimate are reported cyclically (UE periodically feeds back information on selected beams; para. 56) from the beam index for a first vector in the spatial covariance estimate having a highest value to a last vector in the spatial covariance estimate having a lowest value (beams selected from best to worst; para. 56).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Yu to the modified system of Rahman, Motorola’844, and Lee, where Rahman, Motorola’844, and Lee's modified system along with Yu’s selection of beam (para. 76) improves the modified system by selecting best beam based on channel state.

	Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman, in view of Motorola’844, in view of Lee, and further in view of Guo et al. (US 2011/0200081 A1) hereinafter Guo.
	Regarding claim 29, the combination of Rahman, Motorola’844, and Lee does not explicitly disclose compressing the spatial covariance into the spatial covariance estimate comprises projecting one or more eigenvectors onto one or more of the set of orthogonal basis vectors.
	However, in the same field of endeavor, Guo teaches compressing the spatial covariance into the spatial covariance estimate comprises projecting one or more eigenvectors onto (projecting principal eigenvector to new basis; para. 55) one or more of the set of orthogonal basis vectors (vector represented with new orthogonal basis as new basis; para. 55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Guo to the modified system of Rahman, Motorola’844, and Lee, where Rahman, Motorola’844, and Lee’s modified system along with Guo’s reduced channel quantization error and feedback overhead (para. 28-31) improves the system by reducing error and improving efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Onggosanusi et al. (US 2014/0226702 A1) discloses channel state information (CSI) feedback in a wireless communication system.
	Onggosanusi et al. (US 2016/0072562 A1) discloses channel state information reporting with basis expansion for advanced wireless communications systems.
	Krishnamurthy et al. (US 2014/0177745 A1) discloses receiving a first set of channel state information reference signals on resource elements, and a second set of channel state information reference signals on resource elements.
	Alex et al. (US 2014/0307815 A1) discloses systems and methods for beamforming in a massive MIMO system.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/J. L. P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413